State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 8, 2015                   517018
________________________________

In the Matter of the Claim of
   BERNICE MALCOLM,
                    Appellant.

HONEOYE FALLS-LIMA CENTRAL
   SCHOOL DISTRICT,                         MEMORANDUM AND ORDER
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 15, 2015

Before:   Peters, P.J., Lahtinen, McCarthy and Lynch, JJ.

                             __________


     Bernice Malcolm, West Henrietta, appellant pro se.

      Harter Secrest & Emery, LLP, Buffalo (Robert Weissflach of
counsel), for Honeoye Falls-Lima Central School District,
respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for Commissioner of Labor, respondent.

                             __________


Peters, P.J.

      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed September 25, 2012, which ruled, among other things,
that claimant was disqualified from receiving unemployment
insurance benefits because her employment was terminated due to
misconduct.
                              -2-                 517018

      Claimant, a special education teacher, challenges a
decision of the Unemployment Insurance Appeal Board finding that
she lost her employment due to disqualifying misconduct, stemming
from conduct and circumstances that led to the preferment of
charges by the employer against claimant. It is well settled
that a "[v]iolation of an employer's known policies, as well as
unauthorized absence from work, have been held to constitute
disqualifying misconduct" (Matter of Maldonado [Good Day Apts.,
Inc.-Commissioner of Labor], 118 AD3d 1246, 1247 [2014]). Here,
the record establishes that, although the employer informed
claimant that approval for an unpaid leave of absence was
required before she commenced an administrative internship at
another school, claimant failed to request any leave of absence
and, instead, used paid sick leave for part of that period.
Furthermore, claimant did not submit to a scheduled medical
examination required by the employer in order to validate her
absence from work or comply with the employer's directive to
return to work. Testimony from the employer also establishes
that claimant abused the employer's paid leave and bereavement
polices on various other occasions. Under the circumstances
presented herein, the Board's finding of misconduct is supported
by substantial evidence in the record (see Matter of Samuel
[Commissioner of Labor], 97 AD3d 886, 887 [2012]; Matter of
Britter [Commissioner of Labor], 54 AD3d 461, 461 [2008]).
Claimant's assertion that her absences were justified and not
improper presented a credibility issue for the Board to resolve
(see Matter of Roe [Commissioner of Labor], 62 AD3d 1105, 1106
[2009]; Matter of Syed [IKEA New York, LLC-Commissioner of
Labor], 61 AD3d 1197, 1197 [2009];). We have reviewed claimant's
remaining contentions and, to the extent that they are properly
before us, we find them to be unpersuasive.

     Lahtinen, McCarthy and Lynch, JJ., concur.
                        -3-                  517018

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court